Case 1:19-cv-04040-JPH-MPB Document 56 Filed 03/16/21 Page 1 of 7 PageID #: 196




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JERMAINE FORD,                                        )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )      No. 1:19-cv-04040-JPH-MPB
                                                      )
HOLLY CALHOUN RN,                                     )
                                                      )
                             Defendant.               )

                        Order Granting Motion for Summary Judgment

        Plaintiff Jermaine Ford, an Indiana inmate, brought this lawsuit pursuant to 42 U.S.C.

 § 1983 alleging that when he was confined at the Bartholomew County Jail, he received

 inadequate medical care. Dkt. 16. The defendant has moved for summary judgment arguing th at

 Mr. Ford failed to exhaust his available administrative remedies as required by the Prison

 Litigation Reform Act ("PLRA") before he filed this lawsuit. For the following reasons, the

 motion for summary judgment is granted.

                                  I. Summary Judgment Standard

        A motion for summary judgment asks the Court to find that there is no genuine dispute as

 to any material fact and, instead, the movant is entitled to judgment as a matter of law. See Fed .

 R. Civ. P. 56(a). Whether a party asserts that a fact is undisputed or genuinely disputed, the party

 must support the asserted fact by citing to particular parts of the record, including depositions,

 documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing

 that the materials cited do not establish the absence or presence of a genuine dispute or that the

 adverse party cannot produce admissible evidence to support the fact. Fed. R. Civ. P.

 56(c)(1)(B).



                                                  1
Case 1:19-cv-04040-JPH-MPB Document 56 Filed 03/16/21 Page 2 of 7 PageID #: 197




         The moving party is entitled to summary judgment if no reasonable factfinder could

 return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009).

 The Court views the record in the light most favorable to the non-moving party and draws all

 reasonable inferences in that party's favor. Skiba v. Illinois Cent. R.R. Co., 884 F.3d 708, 717

 (7th Cir. 2018).

                                                   II. Facts

         The following statement of facts has been evaluated pursuant to the standards set f orth

 above. The facts are considered to be undisputed except as noted otherwise.1

         Mr. Ford was an inmate at the Bartholomew County Jail from May 1, 2018, to May 24,

 2018, and again from April 19, 2019, to January 10, 2020. See dkt. 36-1 at 2 ¶ 4. Accordin g to

 his complaint, Mr. Ford was in a car accident in April 2018 and sustained various injuries. Dkt. 1

 at 2. When he was not incarcerated, he was treated by chiropractor David White who prescrib ed

 special shoes to compensate for one leg being shorter than the other because of the accident. Id.

 Mr. Ford alleges that Nurse Calhoun did not allow Mr. Ford to have the shoes prescribed by

 Mr. White or medications in his personal property, resulting in pain. Id. at 2–3.

         The Bartholomew County Jail has an inmate grievance procedure, which is set f o rth in

 the Inmate Handbook. Dkt. 36-1 at 1, ¶ 3. Grievance forms are available to inmates on the

 medication cart. Dkt. 36-1 at 2, ¶ 3. The grievance policy states: "Any and all complaints or

 grievances concerning the jail's condition, functions, or staff, will be forwarded to the

 administrative staff of the jail." Dkt. 36-1 at 5. Under the grievance procedure, a grievance must


 1 The defendant alleges that Mr. Ford failed to submit evidence in his response opposing summary
 judgment and that, therefore, the Court should consider the defendant's evidence to be undisputed. Dkt. 45
 at 2–3. In Mr. Ford's response, dkt. 43, he refers to his affidavit, see e.g. id. at 3–4, but did not file an
 affidavit. After the defendant filed her reply, Mr. Ford submitted an affidavit, dkt. 46, stating the affidavit
 was supposed to be filed with his reply but the prison failed to copy and e-file the affidavit, dkt. 46-1.
 The Court accepts Mr. Ford's representation and considers his affidavit as evidence.
                                                       2
Case 1:19-cv-04040-JPH-MPB Document 56 Filed 03/16/21 Page 3 of 7 PageID #: 198




 be submitted within 72 hours of the occurrence. Id. An inmate can appeal to the jail commander

 if unsatisfied with the response to the grievance. Id.

        Upon being booked into the jail, Mr. Ford completed an intake checklist and signed an

 acknowledgement that stated, "I have read and understand the Jail Rules." Id. at 8. Mr. Ford

 testified that during his intake, he was not provided a copy of the inmate handbook, nor did an y

 of the officers explain any jail rules. Dkt. 46 at 1. However, Mr. Ford acknowledges that h e was

 advised of the grievance process once he entered the cellblock. Id.

        Mr. Ford submitted a total of 13 grievances between April 19, 2019, and September 2 9 ,

 2019. Dkt. 36-1 at 11–23. None concerned the alleged failure to provide medications or sh o es

 prescribed by his chiropractor. Id.

        Mr. Ford highlighted three of the grievances that he contends demonstrate exhaustion.

 The first grievance, submitted on May 24, 2019, stated:

        Before I left, I had 2 matts because of my injury to my back do to the accident I
        had. Where is the legal mail they cant find all of a sudden. I just want my legal
        mail and my commussary that was never reinburst. My medical problems should
        be on file as well. Thank you for your time.

        Dkt. 35 at 3 (errors in original). The response was that Mr. Ford had told staff that he

 received a copy of his medical paperwork and that he should forward the paperwork to medical.

 Id. The second, also from May 24, alleged that when he returned from federal prison his personal

 belongings, including legal mail, were not returned to him. Id. at 5. It also alleged that he

 purchased commissary which he never received. There is a notation at the bottom of the

 grievance stating, "continue on the next page…," id., but there was no second page or writing on

 the back of the grievance, dkt. 36-1 at 2, ¶ 5.




                                                   3
Case 1:19-cv-04040-JPH-MPB Document 56 Filed 03/16/21 Page 4 of 7 PageID #: 199




        The third grievance, submitted on June 2, 2019, stated:

        My commissary and my legal mail. I left on a writ to the federal prison and I just
        order a $50.00 commissary order before I left. When I got back from my writ I
        didn't receive my commissary nor did I receive my legal mail. I would like to
        have my things. They belong to me. This is my second grievance about this
        situation. I've also wrote Matt Myers about this situation and still haven't heard
        nothing. I would like to have my things. Thank you!

        Id. at 4; dkt. 36-1 at 18. The response indicated that he received the commissary order on

 June 19. Dkt. 36-1 at 18. Of the remaining grievances, one asked for reimbursement for

 medication that Mr. Ford had been prescribed while in federal prison because he did not need the

 medication, and the others concerned non-medical issues. Id. at 11, 14–17, 19–23.

        At the jail, inmates can submit requests, including requests for medical care, through an

 electronic kiosk. Dkt. 36-1 at 3, ¶ 6. There are records of multiple kiosk exchanges between Mr.

 Ford, medical staff, and others regarding efforts to obtain records from Mr. Ford's chiropractor

 so that he could receive permission to wear his prescribed shoes. Id. at 24–54. But requests sent

 through the kiosk are not grievances and are not reviewed as part of the grievance process. Id . at

 3, ¶ 7. If an inmate is unsatisfied with the response received on the kiosk, jail administration will

 not know of the inmate's dissatisfaction unless and until the inmate submits a grievance. Id.

                                           III. Discussion

        The defendants seek summary judgment arguing that that Mr. Ford failed to exhaust h is

 available administrative remedies before filing this lawsuit as required by the PLRA.

        A. PLRA Requirements

        The PLRA requires that a prisoner exhaust his available administrative remedies before

 bringing suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.

 516, 524–25 (2002). "[T]he PLRA's exhaustion requirement applies to all inmate suits about

 prison life, whether they involve general circumstances or particular episodes, and whether they


                                                  4
Case 1:19-cv-04040-JPH-MPB Document 56 Filed 03/16/21 Page 5 of 7 PageID #: 200




 allege excessive force or some other wrong." Id. at 532 (citation omitted). "Proper exhaustion

 demands compliance with an agency's deadlines and other critical procedural rules because no

 adjudicative system can function effectively without imposing some orderly structure on the

 course of its proceedings." Woodford v. Ngo, 548 U.S. 81, 90–91 (2006) (footnote omitted); see

 also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) ("'To exhaust remedies, a prisoner must

 file complaints and appeals in the place, and at the time, the prison's administrative rules

 require.'") (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002)). Thus, "to exhaust

 administrative remedies, a prisoner must take all steps prescribed by the prison's grievance

 system." Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004).

        B. Mr. Ford's Use of the Grievance Process

        The grievances Mr. Ford submitted to show he exhausted his administrative remedies, see

 dkt. 35, failed to advise jail administrators that he was dissatisfied with his medical treatment.

 The level of detail necessary in a grievance will vary from system to system and claim to claim,

 but it is the prison's requirements, and not the PLRA, that define the boundaries of proper

 exhaustion. Jones v. Bock, 549 U.S. 199, 218 (2007). Where the administrative policy is silent,

 "a grievance suffices if it alerts the prison to the nature of the wrong for which redress is sought."

 Strong v. David, 297 F.3d 646, 650 (7th Cir. 2002); see also Wilder v. Sutton, 310 Fed. Appx. 10,

 15, 2009 WL 330531, *4 (7th Cir. 2009) (". . . prisoners must only put responsible persons on

 notice about the conditions about which they are complaining."). An offender "need not lay o u t

 the facts, articulate legal theories, or demand particular relief" so long as the grievance objects

 "intelligibly to some asserted shortcoming." Strong, 297 F.3d at 650. Mr. Ford's May 24 and

 June 2 grievances concerned the jail's failure to return paperwork and his commissary order.

 Although one of Mr. Ford's May 24 grievances stated that he had previously been given two



                                                   5
Case 1:19-cv-04040-JPH-MPB Document 56 Filed 03/16/21 Page 6 of 7 PageID #: 201




 mats because of his accident, his demand in the grievance was for his legal mail and commissary

 reimbursement. Dkt. 35 at 3. That grievance also stated, "My medical problem should be on f ile

 as well." Id. Jail staff responded that Mr. Ford should submit the copy of the medical paperwork

 in his possession to the medical unit. Id. Although the reference to his accident and medical

 paperwork is tangentially related to his medical care, the grievance did not put jail administrators

 on notice that he was dissatisfied with his medical care. And although Mr. Ford explained the

 need for his orthotic shoes in his kiosk messages, communication via the kiosk does not satisfy

 the grievance process.

        It is the defendants' burden to establish that the administrative process was available. See

 Thomas v. Reese, 787 F.3d 845, 847 (7th Cir. 2015) ("Because exhaustion is an affirmative

 defense, the defendants must establish that an administrative remedy was available and that [the

 plaintiff] failed to pursue it."). The defendant has met her burden of proving that the

 administrative process was available to Mr. Ford and he did not use it. Mr. Ford's assertion that

 he was unaware of the grievance process is belied by 1) his statement in his affidavit that other

 inmates informed him of the process, and 2) the thirteen grievances he filed while incarcerated.

                                          IV. Conclusion

        The defendant has demonstrated that Mr. Ford failed to exhaust the administrative

 remedies available to him before filing this lawsuit. Under § 1997e(a), this action should not

 have been brought and must now be dismissed without prejudice. Ford v. Johnson, 362 F.3d 395,

 401 (7th Cir. 2004) (holding that "all dismissals under § 1997e(a) should be without prejudice.").

        The defendant's motion for summary judgment, dkt. [32], is granted. This action is

 dismissed without prejudice.

        Final judgment shall now issue.



                                                  6
Case 1:19-cv-04040-JPH-MPB Document 56 Filed 03/16/21 Page 7 of 7 PageID #: 202




 SO ORDERED.

 Date: 3/16/2021




 Distribution:

 JERMAINE FORD
 185444
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Rosemary L. Borek
 STEPHENSON MOROW & SEMLER
 rborek@stephlaw.com

 James S. Stephenson
 STEPHENSON MOROW & SEMLER
 jstephenson@stephlaw.com




                                      7
